Sykes, P. J.,
delivered the opinion of the court.
The appellee, Scarborough, sued Graham McNeil Company in the circuit court of Pearl Eiver county for a recovery of the sum of three hundred eighty-six dollars and thirty-five cents, with interest from the date of payment of this sum to the defendant. Briefly stated, the declaration alleged that Scarborough, as- administrator of the estate of W. D. Graham, paid this sum to the defendant after defendant’s claim had been duly registered, probated, and allowed in the chancery court; that on objection of the heirs to the final account of the administrator the payment by him of this claim to the defendant was *63disallowed, and he was personally charged with this amount, and permitted hy the final decree of the chancery court • to prosecute this suit to recover back this amount so paid. There was a plea of the general issue and special pleas of both the three year and six year statutes of limitation. There was also a special plea setting up the fact of the probation of the account against the estate of the deceased, its payment by the administrator, and that it was justly due and was voluntarily paid without any mistake on the part of the administrator.
The facts in the case are undisputed. The account of the appellant in the estate matter was not itemized, but was approved by the -court, and the administrator authorized to pay it. This he did, but on exceptions by the heirs he was not allowed credit for this payment, but was personally charged with it and authorized to prose-cute this suit by the final decree of the chancery court in the administration matter.
From a judgment in favor of the appellee for the full amount sued for, this appeal is here prosecuted.
This final decree of the chancery court was rendered in August, 19.21, and the declaration in this case was filed in May, 1923. This claim is not barred by any statute of limitations, because the statute of limitations did not begin to run until the cause of action accrued to the plaintiff, and this cause of action did not accrue to the plaintiff until his payment was disallowed by the decree of the chancery court in 1921. Johnson v. Pyles, 11 Smedes & M. 189; Trust Co. v. Railroad Co., 106 Miss. 431, 63 So. 575, 51 L. R. A. (N. S.) 151.
The facts in the case, however, show that this claim was not paid by the administrator because of any mistake of fact. The probated claim was before the court, and on its face it showed that it was not properly itemized as required by the statute. Neither the administrator, his attorney, nor the court, was in any wise misled *64as to any fact in the matter. There could have been no mistake that the claim was not itemized. The mistake was one of law; namely, a mistake of the court in holding a claim properly itemized, and therefore subject^ to payment which was not properly itemized. This being true since the payment was made under a mistake of law, there can be no recovery by the appellee.
This rule is correctly stated in Elliott on Contracts, vol. 2, p. 645, section 1391:
“Generally, money paid under a mere mistake of law cannot be recovered, although it is against conscience for the defendant to retain it. The general principle is that, where the party with full knowledge, actual or imputed, of the facts, there being no duress, fraud or extortion, voluntarily pays money on a demand, although not enforceable against him, he cannot recover it back.
“When the party alleges merely a mistake of law, the maxim applies, ignorantia juris neminem excusat. It is a rule of law as well as of good faith, and precludes the court being occupied in undoing the arrangements of parties, which they have voluntarily made, and into which they have not been drawn by fraud or accident, or by any excusable ignorance of their legal rights and liabilities.”
This same rule is stated in the case of Tiffany v. Johnson, 27 Miss. 227, as follows: ‘ ‘ The rule is applicable as well in equity as in courts of common law that money paid with a full knowledge of the facts, but through ignorance of law, is not recoverable, if there be nothing unconscientious in retaining it. ’ ’
This statement of the law is not controverted by the appellee, but his contention is that the claim was paid under a mistake of fact. Our views are otherwise.
Since the administrator voluntarily paid this claim through a mistake of law, it follows that he cannot recover this amount in this suit. The lower court held *65otherwise. The judgment is reversed, and judgment will be entered here in favor of the appellant in accordance with the views herein expressed.
Reversed, and judgment for appellant here.

Reversed.